Title: From Thomas Jefferson to James Madison, 3 March 1805
From: Jefferson, Thomas
To: Madison, James


                        
                            
                        between 3 Mch. and 29 May 1805
                     
                        
                        I have made some small verbal changes on the following grounds
                  1. the law recognises the right of the sheriff to use his posse comitatus without consulting any body. it is only on his opinion that his posse is insufficient, that the act comes into his aid by authorising him to apply to a judge or justice for an order to an officer for a military force. the law allows him to make the application without consulting us, but then it submits him to our direction in the use of it: and we, taking advantage of that, say he shall not use it at all unless he has previously been advised by a governor or Mayor so to do. this is an additional precaution for preserving peace which the law permits us to prescribe when once the Govr. or Mayor has advised, the marshall is then to proceed with his armed force as the law directs, that is to say by demanding a surrender of the offender etc
                        
                            
                        
                    